

EXHIBIT 10.22


STEELCLOUD, INC.
AMENDED 2007 STOCK OPTION AND RESTRICTED STOCK PLAN


As adopted May 7, 2008


1
PURPOSE OF PLAN; ADMINISTRATION

 
 
1.1
Purpose.

 
The SteelCloud, Inc. Amended 2007 Stock Option and Restricted Stock Plan
(hereinafter, the “Plan”) is hereby established to grant to officers and other
employees of the Company or of its parents or subsidiaries (as defined in
Sections 424(e) and (f), respectively, of the Internal Revenue Code of 1986, as
amended (the “Code”)), if any (individually and collectively, the Company”), and
to non-employee directors, consultants and advisors and other persons who may
perform significant services for or on behalf of the Company, to create a stock
based incentive for such persons to remain in the employ of or provide services
to the Company and to contribute to its success.
 
The Company may grant under the Plan incentive stock options within the meaning
of Section 422 of the Code (“Incentive Stock Options”), stock options that do
not qualify for treatment as Incentive Stock Options (“Nonstatutory Options” and
together with the Incentive Stock Options, the “Options”), and shares of
restricted stock (the “Restricted Stock” and together with the Incentive Stock
Options and the Nonstatutory Options, the “Stock”).  All grants hereunder are
of, or are underlined by, the Company’s common stock, $0.001 par value.
 
 
1.2
Administration.

 
The Plan shall be administered by the Board of Directors of the Company (the
“Board”), if each member is a “Non-Employee Director” within the meaning of Rule
16b-3 under the Securities Exchange Act of 1934, as amended (“Rule 16b-3”), or a
committee (the “Committee”) of two or more directors, each of whom is a
Non-Employee Director.  Appointment of Committee members shall be effective upon
acceptance of appointment.  Committee members may resign at any time by
delivering written notice to the Board.  Vacancies in the Committee may be
filled by the Board.  Until such time that the Committee is properly appointed,
the Board shall administer the Plan in accordance with the terms of this Section
1.2.
 
A majority of the members of the Committee shall constitute a quorum for the
purposes of the Plan.  Provided a quorum is present, the Committee may take
action by affirmative vote or consent of a majority of its members present at a
meeting.  Meetings may be held telephonically as long as all members are able to
hear one another, and a member of the Committee shall be deemed to be present
for this purpose if he or she is in simultaneous communication by telephone with
the other members who are able to hear one another.  In lieu of action at a
meeting, the Committee may act by written consent of a majority of its members.
 
Subject to the express provisions of the Plan, the Committee shall have the
authority to construe and interpret the Plan and all Grant Agreements (as
defined in Section 4.4) entered into pursuant hereto and to define the terms
used therein, to prescribe, adopt, amend and rescind rules and regulations
relating to the administration of the Plan and to make all other determinations
necessary or advisable for the administration of the Plan; provided, however,
that the Committee may delegate nondiscretionary administrative duties to such
employees of the Company as it deems proper; and, provided, further, in its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan.  Subject to the
express limitations of the Plan, the Committee shall designate the individuals
from among the class of persons eligible to participate as provided in Section
1.3 who shall receive Stock, whether a grantee will receive Incentive Stock
Options, Nonstatutory Options, or Restricted Stock or any combination thereof,
and the amount, price, restrictions and all other terms and provisions of such
Stock (which need not be identical).

 
1

--------------------------------------------------------------------------------

 

Members of the Committee shall receive such compensation for their services as
members as may be determined by the Board.  All expenses and liabilities which
members of the Committee incur in connection with the administration of this
Plan shall be borne by the Company.  The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers or other
persons.  The Committee, the Company and the Company’s officers and directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons.  No members of the Committee or Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, and all members of the Committee shall be fully protected by the
Company in respect of any such action, determination or interpretation.
 
 
1.3
Participation.

 
Officers and other employees of the Company, non-employee directors, consultants
and advisors and other persons who may perform significant services on behalf of
the Company shall be eligible for selection to participate in the Plan upon
approval by the Committee; provided, however, that only “employees” (within the
meaning of Section 3401(c) of the Code) of the Company shall be eligible for the
grant of Incentive Stock Options.  An individual who has been granted Stock may,
if otherwise eligible, be granted additional Stock if the Committee shall so
determine.  No person is eligible to participate in the Plan by matter of right;
only those eligible persons who are selected by the Committee in its discretion
shall participate in the Plan.
 
 
1.4
Stock Subject to the Plan.

 
Subject to adjustment as provided in Section 4.5, the shares of common stock to
be offered under the Plan shall be shares of authorized but unissued common
stock, including any shares repurchased under the terms of the Plan or any Grant
Agreement entered into pursuant hereto.  The cumulative aggregate number of
shares of common stock to be issued under the Plan shall not exceed 1,500,000,
subject to adjustment as set forth in Section 4.5.
 
If any Option granted hereunder shall expire or terminate for any reason without
having been fully exercised, the unpurchased shares subject thereto shall again
be available for the purposes of the Plan.  For purposes of this Section 1.4,
where the exercise price of Options is paid by means of the grantee’s surrender
of previously owned shares of common stock, only the net number of additional
shares issued and which remain outstanding in connection with such exercise
shall be deemed “issued” for purposes of the Plan.


2
STOCK OPTIONS

 
 
2.1
Exercise Price; Payment.

 
(a)           The exercise price of each Incentive Stock Option granted under
the Plan shall be determined by the Committee, but shall not be less than 100%
of the “Fair Market Value” (as defined below) of common stock on the date of
grant.  If an Incentive Stock Option is granted to an employee who at the time
such Incentive Stock Option is granted owns (within the meaning of section
424(d) of the Code) more than 10% of the total combined voting power of all
classes of capital stock of the Company, the Option exercise price shall be at
least 110% of the Fair Market Value of common stock on the date of grant.  The
exercise price of each Nonstatutory Option also shall be determined by the
Committee, but shall not be less than 85% of the Fair Market Value of the common
stock on the date of grant.  The status of each Option granted under the Plan as
either an Incentive Stock Option or a Nonstatutory Option shall be determined by
the Committee at the time the Committee acts to grant the Option, and shall be
clearly identified as such in the Grant Agreement relating thereto.
 
“Fair Market Value” for purposes of the Plan shall mean: (i) the closing price
of a share of common stock on the principal exchange on which shares of common
stock are then trading, if any, on the day immediately preceding the date of
grant, or, if shares were not traded on the day preceding such date of grant,
then on the next preceding trading day during which a sale occurred; or (ii) if
common stock is not traded on an exchange but is quoted on NASDAQ or a successor
quotation system, (1) the last sales price (if common stock is then listed on
the NASDAQ Stock Market) or (2) the mean between the closing representative bid
and asked price (in all other cases) for common stock on the day prior to the
date of grant as reported by NASDAQ or such successor quotation system; or (iii)
if there is no listing or trading of common stock either on a national exchange
or over-the-counter, that price determined in good faith by the Committee to be
the fair value per share of common stock, based upon such evidence as it deems
necessary or advisable.

 
2

--------------------------------------------------------------------------------

 

(b)           In the discretion of the Committee at the time the Option is
exercised, the exercise price of any Option granted under the Plan shall be paid
in full in cash, by check or by the optionee’s interest-bearing promissory note
(subject to any limitations of applicable state corporations law) delivered at
the time of exercise; provided, however, that subject to the timing requirements
of Section 2.7, in the discretion of the Committee and upon receipt of all
regulatory approvals, the person exercising the Option may deliver as payment in
whole or in part of such exercise price certificates for common stock (duly
endorsed or with duly executed stock powers attached), which shall be valued at
its Fair Market Value on the day of exercise of the Option, or other property
deemed appropriate by the Committee; and, provided further, that, subject to
Section 422 of the Code, so-called cashless exercises as permitted under
applicable rules and regulations of the Securities and Exchange Commission and
the Federal Reserve Board shall be permitted in the discretion of the
Committee.  Without limiting the Committee’s discretion in this regard,
consecutive book entry stock-for-stock exercises of Options (or “pyramiding”)
also are permitted in the Committee’s discretion.
 
Irrespective of the form of payment, the delivery of shares issuable upon the
exercise of an Option shall be conditioned upon payment by the optionee to the
Company of amounts sufficient to enable the Company to pay all federal, state,
and local withholding taxes resulting, in the Company’s judgment, from the
exercise.  In the discretion of the Committee, such payment to the Company may
be effected through (i) the Company’s withholding from the number of shares of
common stock that would otherwise be delivered to the optionee by the Company on
exercise of the Option a number of shares of common stock equal in value (as
determined by the Fair Market Value of common stock on the date of exercise) to
the aggregate withholding taxes, (ii) payment by the optionee to the Company of
the aggregate withholding taxes in cash, (iii) withholding by the Company from
other amounts contemporaneously owed by the Company to the optionee, or (iv) any
combination of these three methods, as determined by the Committee in its
discretion.
 
 
2.2
Option Period.

 
(a)           The Committee shall provide, in the terms of each Grant Agreement,
when the Option subject to such agreement expires and becomes unexercisable, but
in no event will an Incentive Stock Option granted under the Plan be exercisable
after the expiration of ten years from the date it is granted.  Without limiting
the generality of the foregoing, the Committee may provide in the Grant
Agreement that the Option subject thereto expires 30 days following a
Termination of Employment (as defined in Section 4.3 hereof) for any reason
other than death or disability, or six months following a Termination of
Employment for disability or following an optionee’s death.
 
(b)           Outside Date for Exercise.  Notwithstanding any provision of this
Section 2.2, in no event shall any Option granted under the Plan be exercised
after the expiration date of such Option set forth in the applicable Grant
Agreement.
 
 
2.3
Exercise of Options.

 
Each Option granted under the Plan shall become exercisable and the total number
of shares subject thereto shall be purchasable, in a lump sum or in such
installments, which need not be equal, as the Committee shall determine;
provided, however, that each Option shall become exercisable in full no later
than ten years after such Option is granted, and each Option shall become
exercisable as to at least 10% of the shares of common stock covered thereby on
each anniversary of the date such Option is granted; and provided, further, that
if the holder of an Option shall not in any given installment period purchase
all of the shares which such holder is entitled to purchase in such installment
period, such holder’s right to purchase any shares not purchased in such
installment period shall continue until the expiration or sooner termination of
such holder’s Option.  The Committee may, at any time after grant of the Option
and from time to time, increase the number of shares purchasable in any
installment, subject to the total number of shares subject to the Option and the
limitations set forth in Section 2.5.  At any time and from time to time prior
to the time when any exercisable Option or exercisable portion thereof becomes
unexercisable under the Plan or the applicable Grant Agreement, such Option or
portion thereof may be exercised in whole or in part; provided, however, that
the Committee may, by the terms of the Option, require any partial exercise to
be with respect to a specified minimum number of shares.  No Option or
installment thereof shall be exercisable except with respect to whole
shares.  Fractional share interests shall be disregarded, except that they may
be accumulated as provided above and except that if such a fractional share
interest constitutes the total shares of common stock remaining available for
purchase under an Option at the time of exercise, the optionee shall be entitled
to receive on exercise a certified or bank cashier’s check in an amount equal to
the Fair Market Value of such fractional share of stock.

 
3

--------------------------------------------------------------------------------

 

 
2.4
Transferability of Options.

 
Except as the Committee may determine as aforesaid, an Option granted under the
Plan shall, by its terms, be nontransferable by the optionee other than by will
or the laws of descent and distribution, or pursuant to a qualified domestic
relations order (as defined by the Code), and shall be exercisable during the
optionee’s lifetime only by the optionee or by his or her guardian or legal
representative.  More particularly, but without limiting the generality of the
immediately preceding sentence, an Option may not be assigned, transferred
(except as provided in the preceding sentence), pledged or hypothecated (whether
by operation of law or otherwise), and shall not be subject to execution,
attachment or similar process.  Any attempted assignment, transfer, pledge,
hypothecation or other disposition of any Option contrary to the provisions of
the Plan and the applicable Grant Agreement, and any levy of any attachment or
similar process upon an Option, shall be null and void, and otherwise without
effect, and the Committee may, in its sole discretion, upon the happening of any
such event, terminate such Option forthwith.
 
 
2.5
Limitation on Exercise of Incentive Stock Options.

 
To the extent that the aggregate Fair Market Value (determined on the date of
grant as provided in Section 2.1 above) of the common stock with respect to
which Incentive Stock Options granted hereunder (together with all other
Incentive Stock Option plans of the Company) are exercisable for the first time
by an optionee in any calendar year under the Plan exceeds $100,000, such
Options granted hereunder shall be treated as Nonstatutory Options to the extent
required by Section 422 of the Code.  The rule set forth in the preceding
sentence shall be applied by taking Options into account in the order in which
they were granted.
 
 
2.6
Disqualifying Dispositions of Incentive Stock Options.

 
If common stock acquired upon exercise of any Incentive Stock Option is disposed
of in a disposition that, under Section 422 of the Code, disqualifies the
optionee from the application of Section 421(a) of the Code, the holder of the
common stock immediately before the disposition shall comply with any
requirements imposed by the Company in order to enable the Company to secure the
related income tax deduction to which it is entitled in such event.
 
 
2.7
Certain Timing Requirements.

 
At the discretion of the Committee, shares of common stock issuable to the
optionee upon exercise of an Option may be used to satisfy the Option exercise
price or the tax withholding consequences of such exercise, in the case of
persons subject to Section 16 of the Securities Exchange Act of 1934, as
amended, only (i) during the period beginning on the third business day
following the date of release of the quarterly or annual summary statement of
sales and earnings of the Company and ending on the twelfth business day
following such date, or (ii) pursuant to an irrevocable written election by the
optionee to use shares of common stock issuable to the optionee upon exercise of
the Option to pay all or part of the Option price or the withholding taxes made
at least six months prior to the payment of such Option price or withholding
taxes.
 
 
2.8
Issuance of Stock Certificates.

 
Upon exercise of an Option, the Company shall deliver to the person exercising
such Option a stock certificate evidencing the shares of common stock acquired
upon exercise.  Notwithstanding the foregoing, the Committee in its discretion
may require the Company to retain possession of any certificate evidencing
common stock acquired upon exercise of an Option which remains subject to
repurchase under the provisions of the Grant Agreement or any other agreement
signed by the optionee in order to facilitate such repurchase provisions.
 
 
2.9
Time of Grant and Exercise of Option.

 
An Option shall be deemed to be exercised when the Secretary of the Company
receives written notice from an optionee of such exercise, payment of the
exercise price determined pursuant to Section 2.1 of the Plan and set forth in
the Grant Agreement, and all representations, indemnifications and documents
reasonably requested by the Committee.


3
RESTRICTED STOCK

 
3.1     Grant of Restricted Stock.
 
Subject to the terms and provisions of this Plan, the Committee, at any time and
from time to time, may grant Restricted Stock to such individuals and in such
amounts as the Committee shall determine.

 
4

--------------------------------------------------------------------------------

 

3.2    Restricted Stock Agreement.
 
Each Restricted Stock grant shall be evidenced by Grant Agreement that shall
specify the period(s) of restriction, the number of shares of Restricted Stock
granted, and such other provisions as the Committee shall determine.
 
3.3          Other Restrictions.
 
The Committee shall impose such other conditions and/or restrictions on any
shares of Restricted Stock granted pursuant to this Plan as it may deem
advisable including, without limitation, a requirement that participants pay a
stipulated purchase price for each share of Restricted Stock, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of performance goals, time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such shares are listed or traded, or holding
requirements or sale restrictions placed on the shares by the Company upon
vesting of such Restricted Stock.
 
To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.
 
Except as otherwise provided in this Article 3, shares of Restricted Stock
covered by each Restricted Stock award shall become freely transferable by the
participant after all conditions and restrictions applicable to such Restricted
Stock have been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations).
 
3.4          Certificate Legend.
 
In addition to any legends placed on certificates pursuant to Section 4.10
(Legending Share Certificates), each certificate representing Restricted Stock
granted pursuant to this Plan may bear a legend such as the following or as
otherwise determined by the Committee in its sole discretion:
 
“The sale or transfer of shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the SteelCloud, Inc. 2007 Amended Stock
Option and Restricted Stock Plan (the “Plan”), and in the associated grant
agreement (the “Agreement”).  A copy of the Plan and the Agreement may be
obtained from SteelCloud, Inc.”
 
3.5          Voting Rights.
 
Unless otherwise determined by the Committee and set forth in a Grant Agreement,
to the extent permitted or required by law, as determined by the Committee,
participants holding Restricted Stock granted hereunder may be granted the right
to exercise full voting rights with respect to the Restricted Stock during the
period of restriction.
 
3.6          Section 83(b) Election.
 
The Committee may provide in a Grant Agreement that the award of Restricted
Stock is conditioned upon the participant making or refraining from making an
election with respect to the award under Code Section 83(b).  If a Participant
makes an election pursuant to Code Section 83(b) concerning a Restricted Stock
Award, the Participant shall be required to file promptly a copy of such
election with the Company.

 
5

--------------------------------------------------------------------------------

 

4
OTHER PROVISIONS

 
 
4.1
No Effect on Employment.

 
Nothing in the Plan or in any Grant Agreement hereunder shall confer upon any
grantee any right to continue in the employ of the Company, any Parent
Corporation or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company, its Parent Corporation and its Subsidiaries, which are
hereby expressly reserved, to discharge any grantee at any time for any reason
whatsoever, with or without cause.
 
For purposes of the Plan, “Parent Corporation” shall mean any corporation in an
unbroken chain of corporations ending with the Company if each of the
corporations other than the Company then owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.  For purposes of the Plan, “Subsidiary” shall mean
any corporation in an unbroken chain of corporations beginning with the Company
if each of the corporations other than the last corporation in the unbroken
chain then owns stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.
 
 
4.2
Sick Leave and Leaves of Absence.

 
 Unless otherwise provided in Grant Agreement, and to the extent permitted by
Section 422 of the Code, a grantee’s employment shall not be deemed to terminate
by reason of sick leave, military leave or other leave of absence approved by
the Company if the period of any such leave does not exceed a period approved by
the Company, or, if longer, if the grantee’s right to reemployment by the
Company is guaranteed either contractually or by statute.  A Grant Agreement may
contain such additional or different provisions with respect to leave of absence
as the Committee may approve, either at the time of grant of Stock or at a later
time.
 
 
4.3
Termination of Employment.

 
 For purposes of the Plan “Termination of Employment,” shall mean the time when
the employee-employer relationship between the grantee and the Company, any
Subsidiary or any Parent Corporation is terminated for any reason, including,
but not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding (i) terminations where there is a
simultaneous reemployment or continuing employment of the grantee by the
Company, any Subsidiary or any Parent Corporation, (ii) at the discretion of the
Committee, terminations which result in a temporary severance of the
employee-employer relationship, and (iii) at the discretion of the Committee,
terminations which are followed by the simultaneous establishment of a
consulting relationship by the Company, a Subsidiary or any Parent Corporation
with the former employee.  Subject to Section 4.1, the Committee, in its
absolute discretion, shall determine the affect of all matters and questions
relating to Termination of Employment; provided, however, that, with respect to
Incentive Stock Options, a leave of absence or other change in the
employee-employer relationship shall constitute a Termination of Employment if,
and to the extent that such leave of absence or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the
then-applicable regulations and revenue rulings under said Section.
 
 
4.4
Terms and Conditions.

 
 The Stock granted under the Plan shall be evidenced by a written stock option
agreement or restricted stock agreement (collectively referred to as the “Grant
Agreement”) between the grantee and the Company providing that the Stock is
subject to the terms and conditions of the Plan and to such other terms and
conditions not inconsistent therewith as the Committee may deem appropriate in
each case.

 
6

--------------------------------------------------------------------------------

 

 
4.5
Adjustments upon Changes in Capitalization; Merger and Consolidation.

 
 If the outstanding shares of common stock are changed into, or exchanged for
cash or a different number or kind of shares or securities of the Company or of
another corporation through reorganization, merger, recapitalization,
reclassification, stock split-up, reverse stock split, stock dividend, stock
consolidation, stock combination, stock reclassification or similar transaction,
an appropriate adjustment shall be made by the Committee in the number and kind
of shares as to which Options may be granted.  In the event of such a change or
exchange, other than for shares or securities of another corporation or by
reason of reorganization, the Committee shall also make a corresponding
adjustment changing the number or kind of shares and the exercise price per
share allocated to unexercised Options or portions thereof, which shall have
been granted prior to any such change, shall likewise be made.  Any such
adjustment, however, shall be made without change in the total price applicable
to the unexercised portion of the Option (except for any change in the aggregate
price resulting from rounding-off of share quantities or prices).  No
adjustments shall be made to Restricted Stock.
 
 In the event of a “spin-off” or other substantial distribution of assets of the
Company which has a material diminutive effect upon the Fair Market Value of the
common stock, the Committee in its discretion shall make an appropriate and
equitable adjustment to the exercise prices of Options then outstanding under
the Plan.
 
 Where an adjustment under this Section 4.5 of the type described above is made
to an Incentive Stock Option, the adjustment will be made in a manner which will
not be considered a “modification” under the provisions of subsection 424(b)(3)
of the Code.
 
 In connection with the dissolution or liquidation of the Company or a partial
liquidation involving 50% or more of the assets of the Company, a reorganization
of the Company in which another entity is the survivor, a merger or
reorganization of the Company under which more than 50% of the common stock
outstanding prior to the merger or reorganization is converted into cash or into
a security of another entity, a sale of more than 50% of the Company’s assets,
or a similar event that the Committee determines, in its discretion, would
materially alter the structure of the Company or its ownership, the Committee,
upon 30 days prior written notice to the Stock holders, may, in its discretion,
do one or more of the following: (i) shorten the period during which Options are
exercisable (provided they remain exercisable for at least 30 days after the
date the notice is given); (ii) accelerate any vesting schedule to which Stock
is subject; (iii) arrange to have the surviving or successor entity grant
replacement Options  with appropriate adjustments in the number and kind of
securities and Option prices, or (iv) cancel Options upon payment to the
optionee in cash, with respect to each Option to the extent then exercisable
(including any Options as to which the exercise has been accelerated as
contemplated in clause (ii) above), of any amount that is the equivalent of the
Fair Market Value of the common stock (at the effective time of the dissolution,
liquidation, merger, reorganization, sale or other event) or the Fair Market
Value of the Option.  In the case of a change in corporate control, the
Committee may, in considering the advisability or the terms and conditions of
any acceleration of the exercisability of any Option pursuant to this Section
4.5, take into account the penalties that may result directly or indirectly from
such acceleration to either the Company or the grantee, or both, under Section
280G of the Code, and may decide to limit such acceleration to the extent
necessary to avoid or mitigate such penalties or their effects.
 
 No fractional share of common stock shall be issued under the Plan on account
of any adjustment under this Section 4.5.
 
 
4.6
Rights of Participants and Beneficiaries.

 
 The Company shall pay all amounts payable hereunder only to the Stock holder or
beneficiaries entitled thereto pursuant to the Plan.  The Company shall not be
liable for the debts, contracts or engagements of any Stock holder or his or her
beneficiaries, and rights to cash payments under the Plan may not be taken in
execution by attachment or garnishment, or by any other legal or equitable
proceeding while in the hands of the Company.

 
7

--------------------------------------------------------------------------------

 

 
4.7
Government Regulations.

 
 The Plan, the grant of Stock, the exercise of Options and the issuance and
delivery of shares of common stock under grants hereunder, shall be subject to
compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law) and federal
margin requirements and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith.  Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company, as the Company may deem necessary or desirable
to assure compliance with all applicable legal requirements.  To the extent
permitted by applicable law, the Plan and Stock granted hereunder shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.
 
 
4.8
Amendment and Termination.

 
 The Board or the Committee may at any time suspend, amend or terminate this
Plan and may, with the consent of the grantees, make such modifications of the
terms and conditions of such grantees Stock as it shall deem advisable,
provided, however, that, without approval of the Company’s shareholders given
within twelve months before or after the action by the Board or the Committee,
no action of the Board or the Committee may, (A) materially increase the
benefits accruing to participants under the Plan; (B) materially increase the
number of securities which may be issued under the Plan; or (C) materially
modify the requirements as to eligibility for participation in the Plan.  No
Stock may be granted during any suspension of the Plan or after such
termination.  The amendment, suspension or termination of the Plan shall not,
without the consent of the grantees affected thereby, alter or impair any rights
or obligations under any Stock theretofore granted under the Plan.  No Stock may
be granted during any period of suspension or after termination of the Plan, and
in no event may any Stock be granted under the Plan after the expiration of ten
years from the date the Plan is adopted by the Board.
 
 
4.9
Privileges of Stock Ownership; Non-Distributive Intent; Reports to Grantees.

 
 A participant in the Plan shall not be entitled to the privilege of stock
ownership as to any shares of common stock not actually issued to the
grantee.  Upon exercise of an Option, or grant of Restricted Stock at a time
when there is not in effect, under the Securities Act of 1933, as amended, a
Registration Statement relating to the common stock issuable upon exercise,
payment therefor or issuance thereof and available for delivery a Prospectus
meeting the requirements of Section 10(a)(3) of said Act, the grantee shall
represent and warrant in writing to the Company that the shares purchased are
being acquired for investment and not with a view to the distribution thereof.
 
 The Company shall furnish to each grantee under the Plan the Company’s Annual
Report and such other periodic reports, if any, as are disseminated by the
Company in the ordinary course to its shareholders.
 
 4.10
Legending Share Certificates.

 
 In order to enforce any restrictions imposed upon the Restricted Stock or the
common stock issued upon exercise of an Option granted under the Plan or to
which such common stock may be subject, the Committee may cause a legend or
legends to be placed on any share certificates representing such Restricted
Stock or common stock, which legend or legends shall make appropriate reference
to such restrictions, including, but not limited to, a restriction against sale
of such common stock for any period of time as may be required by applicable
laws or regulations.  If any restriction with respect to which a legend was
placed on any certificate ceases to apply to the Restricted Stock or common
stock represented by such certificate, the owner of the Restricted Stock or
common stock represented by such certificate may require the Company to cause
the issuance of a new certificate not bearing the legend.
 
 Additionally, and not by way of limitation, the Committee may impose such
restrictions on any Stock issued pursuant to the Plan as it may deem advisable,
including, without limitation, restrictions under the requirements of any stock
exchange upon which the common stock is then traded.
 
 4.11
Use of Proceeds.

 
 Proceeds realized pursuant to the exercise of Options under the Plan shall
constitute general funds of the Company.

 
8

--------------------------------------------------------------------------------

 

 4.12
Changes in Capital Structure; No Impediment to Corporate Transactions.

 
 The existence of outstanding Stock under the Plan shall not affect the
Company’s right to effect adjustments, recapitalizations, reorganizations or
other changes in its or any other corporation’s capital structure or business,
any merger or consolidation, any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting common stock, the dissolution or
liquidation of the Company’s or any other corporation’s assets or business, or
any other corporate act, whether similar to the events described above or
otherwise.
 
 4.13
Effective Date of the Plan.

 
 The Plan shall be effective as of the date of its approval by the shareholders
of the Company within twelve months after the date of the Board’s initial
adoption of the Plan.  Restricted Stock may be granted after shareholder
approval of the Plan.  Options may be granted but not exercised prior to
shareholder approval of the Plan.  If any Options are so granted and shareholder
approval shall not have been obtained within twelve months of the date of
adoption of this Plan by the Board of Directors, such Options shall terminate
retroactively as of the date they were granted.
 
 4.14
Termination.

 
 The Plan shall terminate automatically as of the close of business on the day
preceding the tenth anniversary date of its adoption by the Board or earlier as
provided in Section 4.8.  Unless otherwise provided herein, the termination of
the Plan shall not affect the validity of any Grant Agreement outstanding at the
date of such termination.
 
 4.15
No Effect on Other Plans.

 
 The adoption of the Plan shall not affect any other compensation or incentive
plans in effect for the Company, any Subsidiary or any Parent
Corporation.  Nothing in the Plan shall be construed to limit the right of the
Company (i) to establish any other forms of incentives or compensation for
employees of the Company, any Subsidiary or any Parent Corporation or (ii) to
grant or assume Options or other rights otherwise than under the Plan in
connection with any proper corporate purpose including but not by way of
limitation, the grant or assumption of Options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, partnership, firm or association.
 
 4.16
Uncertificated Shares.

 
To the extent this Plan provides for issuance of certificates to reflect the
shares of common stock underlying the Options or shares of Restricted Stock, the
transfer of such shares of common stock may be effected on a noncertificated
basis, to the extent not prohibited by applicable law or the rules of any stock
exchange.

 
9

--------------------------------------------------------------------------------

 